Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160576(144)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  MARY ANN LAMKIN and STEVE LAMKIN,                                                                     Megan K. Cavanagh,
           Plaintiffs-Appellants,                                                                                        Justices
                                                                     SC: 160576
  v                                                                  COA: 326986
                                                                     Livingston CC: 12-026600-NZ
  EUGENE HARTMEIER, CYNTHIA
  HARTMEIER, KEVIN HARTMEIER, DENNIS
  MCCOMB, GLORIA MCCOMB, DANIEL
  ENGRAM, DANIELLE ENGRAM, JAMES
  BEAUDOIN, CECILE LAUDENSLAGER,
  ANGELA CHRISTIE, KIMBERLY KRASKA,
  JOAN BEAUDOIN, AARON KIRBY, DAMON
  HARTMEIER, DENISE ENGRAM, DEANN
  ENGRAM, DEREK ENGRAM, CATHERINE
  BARRETT,
           Defendants-Appellees,
  and

  RONALD THYBAULT and the Estate of MARY
  WECKESER,
             Defendants.
  ___________________________________________/

        On order of the Chief Justice, the motion of defendants-appellees Engram and
  Kraska to extend the time for filing their answer to the application for leave to appeal is
  GRANTED. The answer submitted on February 7, 2020, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2020

                                                                                Clerk